DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 01/19/2021.  The applicant(s) canceled 1-51, and added new claims 52-71 (see the amendment: pages 2-6).

Specification 
The disclosure is objected to because of the following: 
a.	For paragraph 5, starting with “(e.g.,”, a right side symbol of the parentheses is missing.  Appropriate correction/amendment is required.
b.	For paragraph 24, recited phrase “application programming language” is inconsistent with its acronyms/abbreviation “API” (should it be “APL”?).  It is also noted that the “API” is commonly used/accepted as an acronyms/abbreviation of phrase “application programming interface” in the art.  Appropriate correction/clarification is required.
c.	For paragraph 105, the statement of “…accordingly may determine that the and the user is speaking to…” appears to have a typo-error (or incomplete content).  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 52 and 71, the instant application is directed to a method and system for avoiding inadvertently trigging of a voice capable device based on a speaking cadence of a user.  Each of the independent claims, combining some well known features in the art, identifies the uniquely distinct features of: 
“…detecting a voice input comprising a trigger word; and 
in response to detecting the voice input comprising the trigger word: 
determining a cadence of the voice input; 
identifying a user associated with the voice input; 
retrieving, from a profile of the user, a speaking cadence of the user; 
determining whether a difference between the cadence of the voice input and the speaking cadence of the user is less than a threshold value; 
in response to determining that the difference is less than the threshold value, refraining from triggering the voice capable device; and 
in response to determining that the difference is not less than the threshold value, triggering the voice capable device.”  

The prior art of record, Parada et al. (US 9,202,462), Dory et al. (US 2019/0155566), Balasubramanian et al. (US 2015/0379989), Hatfield et al. (US 2017/0358294) and Sekinuchi et al. (US 2015/0340030), provided numerous related teachings and techniques of processing voice/speech signals regarding how to trigger an operation/action of a device by using keyword (or a trigger/wake word/phrase) including: providing key phrase detection comprising recognizing whether or not a keyword was uttered, for which a device wakes up upon receiving a voice command and performs an action associated with the voice command, using an acoustic modeling module to specify one or more keywords with generated scores and to be specific to a particular user and/or preventing other users from activating a device; providing identification of preferred communication devices, performing a trigger word/phrase training operation, analyzing  obtained volume level information to determine it being indicative of a spoken trigger phrase by comparing the obtained volume level information to the audio volume signature; using voice-controlled information exchange platform for providing information to supplement advertising, receiving spoken command from user by using a wake-up word (such as "Dragon, tell me more"), comparing an audio profile for user, such as a level or tempo of the user’s utterance to a baseline profile for user to determine a faster, higher pitched and/or louder utterance; providing voice command trigged speech enhancement, detecting a presence of data representing a trigger phrase in received data and analyzing the data with related time period for the trigger phrase; and providing comparing input spoken voices with a preliminarily stored keyword associated with an operation target, determining whether or not similarity between or among the input spoken voices falls within a predetermined range, when similarity falling within the predetermined range, determining that the keyword is spoken if determining that the eyes of the user are directed at the operation target.  However, the combined features stated above, are not anticipated by, nor made obvious over the prior art of the record.

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
This application is in condition for allowance except for the formal matters as stated in the disclosure objection (see above).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
July 2, 2022
/QI HAN/
Primary Examiner, Art Unit 2659